___________

                                        No. 96-1849
                                        ___________

United States of America,                      *
                                               *
              Appellee,                        *   Appeal from the United States
                                               *   District Court for the
       v.                                      *   District of Minnesota.
                                               *
Bernard Hawkins,                               *               [UNPUBLISHED]
                                               *
              Appellant.                       *


                                        ___________

                        Submitted:       July 26, 1996

                             Filed:     November 12, 1996
                                        ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


       Bernard    Hawkins     was      charged     with   escaping   from    a   community
corrections center (a halfway house), in violation of 18 U.S.C. § 751.                   He
testified at trial that he left the halfway house out of fear for his life,
because he knew he was going to test positive for cocaine use and
anticipated being returned to prison, where he had previously been stabbed
and assaulted.       The jury found Hawkins guilty, and the district court1
sentenced him to 8 months in prison.    On appeal, Hawkins contends the district court erred
in not granting him an acceptance-of-responsibility reduction under U.S.S.G. § 3E1.1.     We
affirm.




      1
       The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota.
       We review de novo the district court's application of section 3E1.1, United States
v. Barris, 46 F.3d 33, 35 (8th Cir. 1995) (per curiam), and for clear error its attendant
factual findings, United States v. Hawkins, 78 F.3d 348, 352 (8th Cir. 1996), petition for
cert. filed, (U.S. June 1, 1996) (No. 95-9212).          We question whether Hawkins was eligible
for an acceptance-of-responsibility reduction, because by presenting a duress defense, he
effectively sought to negate his responsibility for leaving the halfway house.            See United
States v. Johnson, 956 F.2d 894, 904 (9th Cir. 1992); cf. United States v. Patterson, 885
F.2d 483, 484 (8th Cir. 1989) (affirming district court's denial of § 3E1.1 reduction for
defendant convicted of unlawful possession of firearm where defendant insisted he carried
firearm only for protection).


       In any event, given the great deference accorded the district court, we conclude the
court did not clearly err in finding Hawkins had not met his burden of clearly demonstrating
he had accepted responsibility.     See U.S.S.G. § 3E1.1(a) & comment. (n.5); United States
v. Byrd, 76 F.3d 194, 196 (8th Cir. 1996) (discussing burden).                 Hawkins's voluntary
admission of the conduct comprising his offense of conviction does not automatically entitle
him to the reduction, see Hawkins, 78 F.3d at 352, nor does his expression of regret at
sentencing, see United States v. Roggy, 76 F.3d 189, 194 (8th Cir.), cert. denied, 116 S.
Ct.   1700   (1996).   Further,   Hawkins   does   not    dispute   the   government   gave   him   two
opportunities before trial to enter into a plea agreement, and he has not pointed to any
pretrial statements or conduct which would indicate he accepted responsibility.                     See
U.S.S.G. § 3E1.1, comment. (n.2).


       Accordingly, the judgment of the district court is affirmed.




                                              -2-
A true copy.


      Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-